Judgment was entered in the Supreme Court,
Per Curiam.
The assignments of error raise but- one question, to wit: the constitutionality of the Act of April 25th 1871, entitled “ An Act providing for an equitable division of property between the county of Allegheny and the city of Pittsburg.”
Perhaps the petition ought to have used the names of the city and county, and not of the guardians of the poor ; but as the poor districts of the city and the county are respectively identical with the city and county in regard to the interests involved in the proceeding, the error is of no moment, and at all events is not assigned.
The act is clearly constitutional as to the city of Pittsburg and the county of Allegheny, these parties being named in the title. *80If the section relating to the city of Allegheny be unconstitutional, as asserted, it does not affect that part of the act referred to in the title. Dorsey’s Appeal, 22 P. F. Smith, 192. The course of decision in this court has been intended to carry out the true intent of the amendment of 1864, as to the title and subject of bills, instead of resorting to sharp criticism, which must often bring legislation to nought. The Amendment of 1864 was in substance proposed in the Constitutional Convention of 1837-8, and rejected, because it was feared it would render legislation too difficult and uncertain and lead to litigation. It will not do, therefore, to inhale the legislation of the state upon the sharp points of criticism, but we must give each title, as it comes before us, a reasonable interpretation, ut res magis valeat quam per eat. If the title fairly gives notice of the subject of the act, so as reasonably to lead to an inquiry into the body of the bill, it is all that is necessary. It need not be an index to the contents, as has often been said. But on the other hand it should not mislead or tend to avert inquiry into the contents, as was held in the case of the Union Passenger Railway Co., decided at Philadelphia in 1873. In view of this current of decision we cannot say that this title is too vague or is misleading. It substantially, though without particularity, describes the subject of the act and its purpose.
A division of property between the county of Allegheny and the city of Pittsburg fairly implies that there is a joint or a common ownership; that the subject of this ownership is, or may be, all property so held, and the fact that this division is provided for and is to be equitable, imports that the act is to contain a just method to be pursued in making the division. This substantially informs us of the subject of the enactment and the provisions relating to it. Surely the Amendment of 1864 does not require the title to go further and to itemize and describe the property in detail. Such an interpretation would make the act and the title but repetitions of each other. And it is not more reasonable to demand that the mode of division should be stated in the title. We think the title is sufficiently comprehensive as well as precise. If we say it does not substantially indicate the subject and purpose of the act, we shall open a wide door, at which litigation will enter, and establish a precedent which will strike down much legislation.
The city of Allegheny is not before us, and as to the section relating to that city we express no opinion. It does not stand in the same relation as the city of Pittsburg as to the title of the act.
Proceedings affirmed with costs.